Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2021 has been entered.
2.	Claims 11-13 and 16-20 are all the claims for this application.
3.	Claims 11, 14 and 17-20 are amended in the Response of 6/24/2021.
4.	Claim 11 is amended and Claims 1-10 and 14 are canceled by way of Examiner’s Amendment set forth below. Withdrawn Claims 17-20 are rejoined for examination.
5.	Claims 11-13 and 16-20 are all the claims under examination.

Information Disclosure Statement
6.	The IDS of 6/24/2021 has been considered and entered. The initialed and dated 1449 form is attached.



Withdrawal of Rejections 
Claim Rejections - 35 USC § 112, second paragraph
7.	“b)” The rejection of Claims 11-14  and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements is moot for the canceled claim and withdrawn for the pending claims. 
Applicants have replaced the term “modification” with a phrase being descriptive of what that modification is. Claim 11 recites “wherein the T-cell receptor beta chain constant region is configured to complex with the T-cell receptor alpha chain constant region through a non-endogenons disulfide bond, wherein the non-endogenous disulfide bond (a) arises from introducing cysteine mutations in the T-cell receptor alpha chain constant region and the T- cell receptor beta chain constant region and (b) promotes pairing of exogenous T-cell receptor alpha chain constant region and T-cell receptor beta chain constant region.”

“c)” The rejection of Claims 11-13 and 16 for reciting “a peptide” which constitutes a desideratum is withdrawn for the pending claims.
Applicants have amended Claim 11 to delete the term “peptide” and instead to recite the limitation “wherein the T-cell receptor beta chain constant region is fused to a single chain variable fragment (scFv) that specifically binds to a tumor specific antigen.”


Applicants have amended Claim 11 to delete the phrase “capable of specifically binding a tumor specific antigen” to instead recite the limitation “wherein the T-cell receptor beta chain constant region is fused to a single chain variable fragment (scFv) that specifically binds to a tumor specific antigen.”


Priority
8.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Applicants have amended the claims to replace “peptide” with “single chain antibody fragment (scfv)” which is both contemplated and reduced to practice in the specification of the ’499 provisional application. Therefore, Applicants effective priority for a “scfv” is afforded the provisional filing date of 5/2/2016.


Claim Rejections - 35 USC § 102
9.	The rejection of Claim(s) 11-14 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Szarejko et al (Poster provided as Exhibit E (undated) in the provisional filing and listing three named authors) as evidenced by Szarejko et al. (Molecular Therapy, (April 2016) Vol. 24, Supp. SUPPL. 1, pp. S256. Abstract Number: 646 and as 
	The amendment to recite scfv for the CAR has priority benefit to 5/2/2016, which further in view of the declaration affidavit (filed 2/24/2021) of inventor John Szarejko, explaining that Gary D. Myers, listed as an author on the Szarejko Poster and Szarejko Abstract is not an inventor of the present invention, are found to be persuasive.
	
10.	The rejection of Claim(s) 11 and 15-16 under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Garcia et al. (US 20190309307 with priority to 9/14/2016) is moot for the canceled claim and withdrawn for the pending claims.
	The amendment to recite scfv for the CAR has priority benefit to 5/2/2016, which further in view of the declaration affidavit (filed 2/24/2021) of inventor John Szarejko, explaining that Gary D. Myers, listed as an author on the Szarejko Poster and Szarejko Abstract is not an inventor of the present invention, are found to be persuasive.

Claim Rejections - 35 USC § 112, first paragraph
Written Description
11.	The rejection of Claims 11-14 and 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claim and withdrawn for the pending claims. 
Applicants have amended Claim 11 to delete the term “peptide” and instead to recite the limitation “wherein the T-cell receptor beta chain constant region is fused to a single chain variable fragment (scFv) that specifically binds to a tumor specific antigen.”
EXAMINER’S AMENDMENT
12.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jolene S. Fernandes on 9/24/2021.
The application has been amended as follows: 
Claims 1-10 (Canceled).
Claim 11 (Currently amended) at line 12, and after the term “region” please insert “, wherein the cysteine mutations in the T-cell receptor alpha chain constant region and the T-cell receptor beta chain constant region are T42C and S57C, respectively”.
Claim 14 (Canceled).

REASONS FOR ALLOWANCE
13.	The following is an examiner’s statement of reasons for allowance:
a) The sequences for each of SEQ ID NOS: 3 and 5 are found to be free from the art and supported by the specification.
b) Claims 1-10 are canceled as being drawn to non-elected subject matter.
c) Claim 11 is amended to clarify the preferred residues for the non-natural modification for each of the residues to a cysteine, which is supported in the specification and avoids raising new grounds for rejection under written description and/or enablement. The subject matter incorporated, inter alia, is from canceled Claim 14. The presence of non-naturally occurring cysteines is potentially disadvantageous because they can lead to misfolding or misconjugation problems. Here in the present case, the substitution by cysteine to residues T42 and S57 is supported by two exemplars for the T-cell receptor alpha and beta constant chains taught in the specification for the instant claimed CAR construct, namely, a mutation of T42C used in conjunction with the modification S57C [0066-9067].
d) Claims 17-20 are joined as being dependent from allowed Claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
14.	Claims 11-13 and 16-20 are allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643